Case 1:19-cv-07849-AKH Document 61 Filed 03/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CALLE NARANJO, LLC

Plaintiff, Index No. 1:19-cv-07849-AKH
-against-

HOTEL PARAISO CAMPESTRE, DEFAULT JUDGMENT
S.A. de C.V., GMP, S.A. de C.V.,
RECURSOS Y ADMINISTRACION
INTEGRALES, S.A. de C.V.,

and GABRIEL MALDONADO PUMAREJO

Defendants.

 

 

This action having been commenced on August 21, 2019 by the filing of the Complaint and
subsequently the Summonses, and a copy of the Summonses and Complaint having been served
on: (1) defendant Gabriel Maldonado Pumarejo on January 22, 2020, by WhatsApp and Email,
and proof of service having been filed on January 23, 2020; (2) defendant Hotel Paraiso
Campestre, S.A. de C.V. on January 27, 2020 by Fedex and proof of service having been filed on
January 29, 2020; (3) defendant Recursos Y Administracion Integrales, S.A. de C.V. on January
27, 2020 by Fedex and proof of service having been filed on January 29, 2020; and (4) defendant
GMP, S.A. de C.V. on January 27, 2020 by Fedex and proof of service having been filed on
January 29, 2020. And the defendants Hotel Paraiso Campestre, S.A. de C.V., GMP, S.A. de
C.V., Recursos Y Administracion Integrales, S.A. de C.V., and Gabriel Maldonado Pumarejo not

having answered the Complaint, and the time for answering the Complaint having expired, it is
 

Case 1:19-cv-07849-AKH Document 61 Filed 03/20/20 Page 2 of 2

ORDRED, ADJUDGED AND DECREED: That the plaintiff have judgment against the
defendants Hotel Paraiso Campestre, S.A. de C.V., GMP, S.A. de C.V., Recursos Y
Administracion Integrales, S.A. de C.V., and Gabriel Maldonado Pumarejo in the liquidated
amount of $5,992,622.77 with prejudgment interest at 17.75% from September 26, 2018 through
March 20, 2020, amounting to $757,255.30 plus costs and disbursements of this action in the
amount of $2,870.51 amounting in all to $6,752,748.58 with post judgment interest at .43%.

Dated: New York, New York

March _, 2020 LY. h , Mb

U.S.D.J..

 

 

This document was entered on the docket on 3 # s = CO

 
